Title: From Benjamin Franklin to Arthur Lee, 2 March 1778
From: Franklin, Benjamin
To: Lee, Arthur


Passy, March 2. 78
Mr. Franklin presents his Compliments to Mr. Lee: Mr. Deane is at Versailles, and Mr. F. cannot say whether the Hour 11 tomorrow will suit him: But as they dine together in town, Mr. F. will endeavour to bring Mr. Deane with him to Mr. Lee’s in their Return, which may be about 5 o Clock, if Mr. F. does not hear, before 11 o Clock to-morrow, that the Evening will not suit Mr. Lee.
 
Addressed: Honble Arthur Lee Esqr / Chaillot
Endorsed: March 2. 1778
